Case 2:20-cr-20017-TLB Document 531            Filed 09/13/21 Page 1 of 1 PageID #: 2670




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 UNITED STATES OF AMERICA                                                     PLAINTIFF

 V.                                  CASE NO. 2:20-CR-20017-001

 MANUEL DE JESUS PEREZ-ECHEVERRIA                                           DEFENDANT


                                            ORDER

        Currently before the Court is the Report and Recommendation (Doc. 375) filed in

 this case on March 11, 2021, by the Honorable Mark E. Ford, United States Magistrate

 Judge for the Western District of Arkansas. Both parties have waived the right to object

 to the Report and Recommendation for the purpose of expediting acceptance of the guilty

 plea in this matter. Id. at 1f 3.

        The Court has reviewed this case and, being well and sufficiently advised, finds

 that the Report and Recommendation is proper and should be and hereby is ADOPTED

 IN ITS ENTIRETY. Accordingly, Defendant's guilty plea is accepted. The written plea

 agreement will be subject to final approval by the undersigned at sentencing.

        IT IS SO ORDERED on this �ay of Septem                , 2021.




                                                                        KS
                                                                        !STRICT JUDGE
